DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 3/15/22, with respect to the rejection(s) of claims 1, 2, 4-8, 11, 12, 15, 18, 21,  22, 23, 25, 27, 30 and 33-34 under 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn because of the amendment to claims including removing the phrase (second gRNA operably linked to a germ cell specific promoter).  However, upon further consideration, a new grounds of rejection is made in view of the amendments to claims 1 and 22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the CRISPR-responsive promoter" in line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 25 depends on claim 22 and it appears that the amendment to claim 22 deleted the limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 8, 11, 15, 18, 22, 23, 25, 27, 30 and 33 are rejected under 35 U.S.C. 103 as being obvious over MIT (WO 2017/040786) taken with Harvard (US 2016/0208288), both of record.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
‘786 teaches a synthetic regulatory system for modulating cleavage and transcription in vivo using a synthetic regulatory system comprising a multifunctional Cas nuclease and at least two distinct gRNAs, wherein the synthetic regulatory system modulates cleavage and transcription in a mammalian cell, the system comprising: (a) a nucleotide sequence encoding a multi-functional Cas nuclease, wherein a nucleic acid encodes the Cas nuclease and the at least two distinct gRNAs); (b) at least two guide RNAs (gRNAs) (pages 2, 10, and 19-20 and Figures 1D, 2D, and 9).  The system can use a single Cas9 protein to both transcriptional activation and repression, in addition to cleavage, in one system.  The gRNAs in the synthetic regulatory system comprises a first gRNA of less than 15 nucleotides in length and a second gRNA of 15 or greater nucleotides in length (pages 2 and 9-10).  In other embodiments the first gRNA has a length of 10-14 and the second gRNA has a length of 16-20 nucleotides.  Shorter gRNAs can drive transcriptional activation and/or repression from an enzymatically active Cas9.  Shorter gRNAs can be used to inhibit the enzymatic activity of Cas9 and drive transcriptional activation by Cas9.  Nucleotides that are complementary to at least a portion of a gene targeted for activation or repression (pages 2 and 10).  The Cas nuclease can be a Cas9-VPR.  In the absence of a small molecule inducer (doxycycline), Cas9-VPR in combination with constitutively expressed 14nt gRNA for the same target within the CAP (CRISPR-activatable promoter) activates expression of EYFP (Figs. 1C and 2C).  The second gRNA can be complementary to at least a portion of a nucleic acid targeted  for transcriptional modulation (pages 10 and 19-20).  Upon addition of doxycycline, the 20nt guide enables Cas9-VPR to bind and cut within the CAP, leading to reduction of EYFP expression (Figs. 1C and 2C).  The promoter comprising a binding sequence for the second gRNA is a CRISPR-responsive promoter (page 10).  ‘786 teaches U6 promoter controlling expression of a gRNA (pages 14 and Fig. 1).  The polynucleotides maybe be under the control of a promoter (page 8). 
‘786 makes obvious several structural limitation of the system (items a), b), c), and d) of claim 1, but does not specifically teach wherein the regulatory control element configured to limit expression of the second gRNA, wherein the element comprises a ligand-responsive ribozyme comprising a sensor component for detecting a small molecule signal and an actuator component configured for activation of the second gRNA.  
However, at the time of the effective filing date, ‘288 teaches a ligand-responsive ribozyme comprising a sensor component capable of detecting the presence of a small molecule signal and an actuator component configured for inducible expression of a gRNA (abstract and paragraph 6).  In some embodiments, the gRNA does not hybridize to a target nucleic acid in the absence of a ligand bound to the aptamer. Such gRNAs may be referred to as "switchable gRNAs."  For example, in some aspects, the gRNA does not bind Cas9 in the absence of a ligand bound to the aptamer. See, e.g., FIGS. 1A-B. In some embodiments, the gRNA binds Cas9 when the aptamer is bound by a ligand specific to the aptamer....theophylline riboswitches) whereby, in the presence of the small molecule signal, expression of said gRNA recruits the Cas nuclease to the amplicon for cleavage and disruption (paragraph 11), methods for site specific DNA cleavage are provided, for example, that comprise contacting a DNA with the complex comprising a Cas9 protein associated with an mRNA-sensing gRNA, wherein the mRNA-sensing gRNA is bound by an mRNA thereby allowing the complex to bind and cleave the DNA.
Thus, it would have been obvious to one of ordinary skill in the art to have applied a ligand-responsive ribozyme of ‘288 to the regulatory system of ‘786, wherein, in the presence of the small molecule, enhanced the expression of the second gRNA which recruits the Cas nuclease for cleavage and disruption.  ‘288 teaches a ligand-responsive ribozyme comprising a sensor component capable of detecting the presence of a small molecule signal and an actuator component configured for inducible expression of a gRNA (abstract and paragraph 6), gRNAs comprising an aptamer are provided.  In some embodiments, the gRNA does not hybridize to a target nucleic acid in the absence of a ligand bound to the aptamer.  Such gRNAs may be referred to as “switchable gRNAs.”  For example, in some aspects, the gRNA does not bind Cas9 in the absence of a ligand bound to the aptamer.  See, e.g., FIGS. 1A-B.  In some embodiments, the gRNA binds Cas9 when the aptamer is bound by a ligand specific to the aptamer....theophylline riboswitches whereby, in the presence of the small molecule signal, expression of said gRNA recruits the Cas nuclease to the amplicon for cleavage and disruption (paragraph 11), methods for site specific DNA cleavage are provided, for example, that comprise contacting a DNA with the complex comprising a Cas9 protein associated with an mRNA-sensing gRNA, wherein the mRNA-sensing gRNA is bound by an mRNA thereby allowing the complex to bind and cleave the DNA).  The second gRNA can be configured to cleave within the Cas nuclease coding sequence to reduce editing of the target gene.  ‘786 teaches Cas9-VPR in combination with constitutively expressed 14nt gRNA for the same target within the CAP (CRISPR-activatable promoter).  Thus, it would have been obvious to one of ordinary skill in the art to have applied a ligand-responsive ribozyme of ‘786 to the regulatory system of ‘288, wherein the second gRNA comprises a riboswitch.	
Therefore the invention as a whole would have been prima facie obvious to one
ordinary skill in the art at the time of the effective filing date.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  See generally MPEP § 717.02.

Claims 6, 12, 21, 29, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over ‘288 taken with ‘786 as applied to claims 1, 5, 8, 11, 15, 18, 22, 23, 25, 27, 30 and 33  above, and further in view of The Broad Institute Inc. (US 2016/0340661, of record)
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
‘288 and ‘786 make obvious the system of claim 1, but do not specifically
teach wherein the first RNA comprises a MS2 aptamer target site.
However, at the time of the effective filing date, '661 teaches that gRNA comprises RNA aptamer MS2 (paragraph 490, dCas9 and the fusion effector, chimeric guide RNA design.  In particular, multiple MS2 binding sites could be engineered into the chimeric RNA backbone through tandem insertion. In this way, the epigenetic
engineering is carried out by the tri-component complex consists of dCas9, the modified chimeric guide RNA, and fusion efforts.  The fusion effectors harbor the MS2 protein and the epigenetic modifiers such as VP64, p65, KRAB, SID, or SID4X domains.).  AAV vector, DNA viruses and plasmids were known in the prior art to successfully deliver a nucleic acid to a cell (pages 8 and 147-148). 
It would have been obvious to one of ordinary skill in the art to have applied the
gRNA-MS2 aptamer of '661 to the system of instant claim 1, and thus to have provided a transcriptional regulatory system wherein the first gRNA comprises a MS2
aptamer target site.  It would have been obvious to one of ordinary skill in the art to
reduce the length of the RNA targeting sequence to 14-15 nucleotides and add MS2
into the sgRNA backbone so sgRNA can guide Cas9 to activate transcription without
inducing double stranded breaks.  '661 teaches methods for activating gene associated
with tissue repair using CRISPR complex (abstract and pages 20-21, 49-50, 66-68, and
75-76).  It would have been obvious to one of ordinary skill in the art to use the claimed
system for studying gene activation, and thus to have provided a method for studying
tissue repair in an animal model to make new tissue or repair tissue
damage.  ‘661 teaches methods for manipulation of sequences and/or activities of
target sequences using CRISPR complex (abstract), wherein the delivery vector is AAV.
Cas9 and/or a guide RNA, can be delivered using any suitable vector, e.g., plasmid or
viral vectors (AAV)) (pages 8 and 147-148).  It would have been obvious to one of
ordinary skill in the art to have applied the method of '661 that using AAV or DNA viral
vector comprising the system of claim 1, and thus to have provided a vector for
successfully delivering Cas9 and/or gRNA.
Therefore the invention as a whole would have been prima facie obvious to one
ordinary skill in the art at the time of the effective filing date..
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635